DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-10, drawn to a system for providing Anal Perineal Prostate Vaginal Pelvic Floor contrast therapy, classified in A61F/123.
II. Claim 11-18, drawn to a method for providing Anal Perineal Prostate Vaginal Pelvic Floor contrast therapy, classified in A61F/0085.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus that does not require fluid tubing.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention have acquired a separate status in the art in view of their different classification.
b.	The invention have acquired a separate status in the art due to their recognized divergent subject matter.
c.	The invention requires a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
During a telephone conversation with Zachary Wood Lyon on 12/06/2021 a provisional election was made without traverse to prosecute the invention of I, claim 1-10. Affirmation of this election must be made by applicant in replying to this Office action.  Claim 11-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
Claim Objections
Claim 1-8 are objected to because of the following informalities:  
The preamble of claim 1-8 recite “The system of according to claim 1”. It should be amended to read as -- The system for providing Anal Perineal Prostate Vaginal Pelvic Floor contrast therapy according to claim 1--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipate by Gonzales (US 2004/0039430).
Regarding claim 1, Gonzales discloses a system for providing Anal Perineal Prostate Vaginal Pelvic Floor contrast therapy (fig.1; system 10) comprising a human interface device (fig.3C; flexible bag 16), fluid tubing (fig.1; a delivery tube or tubes 12), and a reservoir (fig.1; supply 15); where the human interface device is adapted to contact 
Regarding claim 2, Gonzales discloses the system according to claim 1 where the therapy fluid in the reservoir is heated before being pumped through the membrane of the human interface device ([0038], “The fluid can be made up of any fluid that is able to be cooled or warmed.”).
Regarding claim 3, Gonzales discloses the system according to claim 1 where the therapy fluid in the reservoir is cooled before being pumped through the membrane of the human interface device [0046].
Regarding claim 4, Gonzales discloses the system according to claim 1 where the therapy fluid in the reservoir is alternately heated and cooled before being pumped through the membrane of the human interface device ([0038], “The fluid can be made up of any fluid that is able to be cooled or warmed.”).
Regarding claim 7, Gonzales discloses the system according to claim 1 where the reservoir decouples from the fluid tubing by disconnecting a pair of self-sealing couplers located on the fluid tubing from bulkhead ports on a reservoir lid of the reservoir (fig. rubber or foam gasket seal 27).
Regarding claim 8, Gonzales discloses system according to claim 1 where the membrane expands as pressure within the membrane increases; where the membrane contracts as pressure within the membrane decreases [0016].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzales (US 2004/0039430) in view of Schock (US 2011/0238143).
Regarding claim 5, Gonzales discloses the system according to claim 1. However, Gonzales does disclose where the reservoir is insulated to maintain the temperature of the therapy fluid.
Schock teaches a system for monitoring and altering the body temperature of the user. The system comprises reservoir 110 collects the heat transfer fluid 22 at the . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzales (US 2004/0039430) in view of Knott et al. (US 2012/0259394).
Regarding claim 6, Gonzales that a pump (pump 38). However, Gonzales does not disclose where a power supply powers the pump; where a power level of the power supply determines the flow rate of the therapy fluid and the pressure within the membrane.
Knott teaches a temperature control device for use in fluid-based hyper/hypothermia systems comprising the power supply unit is adapted to provide direct current power at a plurality of voltage levels corresponding to operating voltage levels of one or more of the heater, the cooler, the supply pump, the temperature sensor, and the temperature controller (claim 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by Gonzales with a power supply that can power the pump and a power level according to the supply pump as taught by Knott for the purpose of saving energy. 

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales (US 2004/0039430) in view of Zumbrunnen et al. (US 2017/0209304).
Regarding claim 9-10, Gonzales discloses the system for providing Anal Perineal Prostate Vaginal Pelvic Floor contrast therapy according to claim 1 where a remote-control device is operable to wirelessly control the human interface device remotely; where the remote-control device is adapted to provide a power level interface to an operator; where the remote-control device communicates a power level selection made on the human interface device through a signal sent from the remote- control device to a signal receiver located on the human interface device; where the power supply is operable to change the power level of the pump responsive to the signal sent from the remote-control device; and where the remote-control device is a smart device.
Zumbrunnen teaches a hypothermia system that can be fully implemented solely by the person using the invention [0015]. The system comprises a where a remote-control device(fig.1; mart mobile device 103) is operable to wirelessly control the human interface device remotely; where the remote-control device is adapted to provide a power level interface to an operator [0059]; where the remote-control device communicates a power level selection made on the human interface device through a signal sent from the remote- control device to a signal receiver located on the human interface device; where the power supply is operable to change the power level of the pump responsive to the signal sent from the remote-control device [0059]; and where the remote-control device is a smart device [0071]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by Gonzales with a remote controller that is configured to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGIST S DEMIE/Primary Examiner, Art Unit 3794